          Case 3:19-cv-07600-VC Document 28 Filed 09/18/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  RALPH A. GARCIA,                                  Case No. 19-cv-07600-VC
                 Petitioner,
                                                    ORDER REQUESTING
          v.                                        SUPPLEMENTAL EXHIBIT
  ROBERT BURTON,
                 Respondent.

       At the hearing yesterday, counsel for respondent stated that the transcript of Ralph

Garcia’s interview with police was included in Exhibit J. Exhibit J has no such transcript.

Counsel for respondent is ordered to file a copy of the transcript of petitioner’s interview by

Monday, September 21 at 5 p.m.



       IT IS SO ORDERED.

Dated: September 18, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
